Citation Nr: 1433819	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left elbow disability.  

3. Entitlement to service connection for bilateral wrist disability.  

4. Entitlement to service connection for a bilateral foot tendon disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to July 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the case was remanded for additional development.  On remand, an October 2012 rating decision granted service connection for a right knee disability, left knee degenerative joint disease (DJD), and residuals of a right small finger injury, and those matters are no longer on appeal.  

The Veteran had also initiated appeals of denials of service connection for sleep apnea, migraines, gastroesophageal reflux disease, skin tags, and a right finger tendon disorder; however, he did not perfect appeals of those issues after the September 2008 statement of the case was issued.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the first year following the Veteran's discharge from active duty; and a right shoulder disability is not shown to be related to his service.  

2. A left elbow disability was not manifested in service; arthritis of the left elbow was not manifested in the first year following the Veteran's discharge from active duty; and a left elbow disability is not shown to be related to his service.  

3. A wrist disability was not manifested in service; arthritis of either wrist was not manifested in the first year following the Veteran's discharge from active duty; and a left or right wrist disability is not shown to be related to his service.  

4. A tendon disorder of either foot was not manifested in service; and such disorder is not shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2. Service connection for a left elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3. Service connection for a left or right wrist disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

4. Service connection for a left or right foot tendon disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  A March 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A January 2012 letter to the Veteran asked him to provide a release for VA to obtain his treatment records from Dr. A.R., or obtain and submit the records himself; he did not respond, and VA could not proceed with development for the records.  Notably, an August 2008 response from Dr. A.R.'s office to the RO's July 2008 record request indicates that the Veteran's records were transferred per the Veteran's request in February 2007, a month before he filed the instant claim.  The Board finds that the records are no longer available from Dr. A.R. (based on the Veteran's action), and (given his failure to cooperate) likely do not support his claim.  The RO arranged for a VA examination in March 2012.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence, that he has made available, that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On May 1984 service enlistment examination, the Veteran reported a history of ankle injury/swelling in 1983.  On clinical evaluation, the right shoulder, left elbow, both wrists, and both feet were normal.  

A May 1988 STR shows that the Veteran sustained a right ankle injury playing basketball.  X-rays revealed soft tissue swelling about the ankle laterally, suspected to indicate a ligamentous injury.  There was no fracture.  The diagnosis was right ankle ligament strain.  

On August 1988 service reenlistment examination, the right shoulder, left elbow, both wrists, and the left foot/ankle were normal on clinical evaluation; the report notes a right ankle sprain 2 months prior that resolved with no limitation of function.  

In June 1991, the Veteran was seen for right shoulder complaints following playing volleyball.  Examination found crepitus and mild tenderness.  The diagnosis was biceps tendinitis of the right arm.  

On July 1992 service separation examination, the right shoulder, left elbow, both wrists, and both feet were normal on clinical evaluation.  In the associated report of medical history, the Veteran endorsed a history of swollen or painful joints (noted as left knee and back pain).  

A February 2006 [new patient] private treatment [for a complaint of upper respiratory infection] record from Dr. J.W. notes that physical examination of the Veteran's shoulders found no abnormality.  Examination of the left elbow revealed lateral epicondylitis.  Examination of the wrists found no abnormality.  A March 2006 private treatment record from Dr. J.W. shows that the Veteran reported persistent foot pain.  Examination of his upper extremities found tenderness on palpation, pain on motion, and crepitus.  The diagnosis was osteoarthritis, unspecified whether generalized or localized.  

A May 2007 statement from W.T. indicates that, as the Veteran's roommate in service, he can attest to almost daily injuries of the Veteran's shoulders, elbows, and wrists from playing volleyball.  He stated that after the first 2 years the Veteran was unable to play without braces on his knees and elbows and tape on his fingers, and that the Veteran played or practiced nearly every day and would always have to ice down his joints afterward to avoid swelling and extreme pain.  He also stated that in the Navy they used to play golf together, but that the Veteran has since had to give it up due to pain in his fingers and wrists.  
June 2007 through January 2008 private treatment records from Dr. S.D., a private physician, show that the Veteran reported wrist pain and ankle pain.  The diagnoses were carpal tunnel syndrome and polyarthralgia - likely osteoarthritis.  

October 2007 and July 2008 statements from Dr. S.D. indicate she sees the Veteran for chronic joint pain in the shoulder, wrist, and ankle pain, and that tests have revealed he has osteoarthritis.  She opined that "the main cause of [the Veteran's] current condition is the repetitive motion activities he endured while in the military."  She stated that the repetitive motion from typing forms by hand subjected his wrists to excessive repetitive motion for hours at time, and as the Veteran described, the equipment used was not ergonomic, thus putting additional stress on his wrists and feet.  She also stated that the numerous injuries he sustained playing volleyball had undoubtedly caused significant wear and tear on his wrists and ankles, leading to his current condition.  

In his March 2008 notice of disagreement, the Veteran asserted that his right shoulder, left elbow, and bilateral foot disabilities resulted from repetitive sports injuries in service.  He stated that he competed against various varsity base teams, practiced 3-4 times a week, and that due to rigorous practice and games his elbows and feet were jammed, strained, hyperextended, or sprained nearly daily for the 4 years he was on the team.  He related that he self-treated many of his injuries.  He asserted that his bilateral wrist problems were caused by typing for hours at a time on an old typewriter that was not ergonomically designed, and that he had osteoarthritis diagnosed within 7 months following discharge from active duty.  

An August 2008 private treatment record from Dr. H.D. shows that the Veteran reported joint pain, and that right forearm tenosynovitis and right lateral humeral epicondylitis were diagnosed.  

In a February 2009 statement the Veteran asserted that repetitive motion trauma sustained in service caused his multi-joint osteoarthritis, which is manifested by constant aches and pains.  He stated that he was not told to note all of his physical complaints on service separation examination, and that the examiner never reviewed his paperwork or discussed any of his prior physical issues to determine if he still had complaints on service separation.  

On March 2012 VA examination the examiner indicated the Veteran's claims file was reviewed.  The Veteran reported that he began having pain in the right anterior shoulder while carrying boxes in 1990-1991; he began to have medial elbow pain in 1989 or 1990 and had an over-use injury diagnosed; his bilateral wrist pain, primarily ulnarly and dorsal-radially, began while typing reports in service; and he began having heel pain in 1991 or 1992 and received no formal treatment for it.  X-rays revealed calcific changes in the supraspinatus tendon of the right shoulder, possibly reflecting calcific tendinitis; triceps insertional enthesophytes and epiconylar enthesophytes of the left elbow; there were no acute abnormalities of the left or right wrist; there were mild degenerative changes in both feet, most pronounced in the first metatarsophalangeal and tarsometatarsal joints.  

Regarding the right shoulder, the diagnosis was impingement syndrome and calcific supraspinatus tendinitis, and the March 2012 VA examiner opined that such was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Regarding Dr. S.D.'s July 2008 opinion that the Veteran's multiple musculoskeletal complaints are related to overuse while in service, the March 2012 VA examiner opined that the Veteran's impingement syndrome and calcific supraspinatus tendinitis of the right shoulder, left lateral epicondylitis, bilateral chronic wrist sprain, and bilateral plantar fasciitis and mild degenerative changes in both feet cannot be attributed to any event or overuse in service.  The examiner explained that the Veteran's documented injury and related pain per treatment records appeared to have resolved given that he was seen in June 1991 and sought no further treatment.  Impingement syndrome is an extremely common condition; it is more likely that he developed a unique episode of impingement separate and distinct from his shoulder injury in service; and it is therefore less likely than not that the Veteran's right shoulder condition was a result of his injury in service.  

Regarding the left elbow, the diagnosis was left lateral epicondylitis, and the March 2012 VA examiner opined that such was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's only present elbow condition is lateral epicondylitis which is a common condition that, as has been noted in multiple studies, is a self-limited condition (citing to:  Smidt N, Lewis M, van der Windt DAWM, Hay EM, Bouter LM, Croft P.  Lateral epicondylitis in general practice: Course and prognostic indicators of outcome.  J Rheumatol 2006;33:2053-0.); given that it is almost always self-limited and he has no prognostic signs worrisome for recalcitrant lateral epicondylitis, it is less likely than not that his present elbow condition is related to service.  

Regarding the wrists, the diagnosis was bilateral chronic wrist sprain, and the March 2012 VA examiner opined that such was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's present wrist condition would be the result of an acute injury, not an overuse injury; chronic wrist pain does not result from overuse in the absence of DJD; it is therefore less likely than not that the Veteran's wrist conditions are related to service.  

Regarding the feet, the diagnosis was bilateral plantar fasciitis and pes planus, and the March 2012 VA examiner opined that such was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran has bilateral plantar fasciitis, a common condition; he has no evidence of this condition in his STRs; there is no radiographic or clinical evidence to support the claim that this is service-related; it is therefore less likely than not that the Veteran's bilateral foot condition is related to service.  

Right Shoulder

It is not in dispute that the Veteran has a right shoulder disability, as impingement syndrome and calcific supraspinatus tendinitis of the right shoulder were diagnosed on March 2012 VA examination.  It is also not in dispute that the Veteran was seen for a complaint of right shoulder pain in service, diagnosed as biceps tendinitis of the right arm in June 1991.  What he must show to substantiate his claim of service connection for the right shoulder disability (impingement syndrome and calcific supraspinatus tendinitis) is evidence of a nexus between such disability and his service/injury therein.  

Although the Veteran alleges arthritis was diagnosed within 7 months postservice, he has elected to not advise VA when or by whom that diagnosis was made or provide records to support his allegation.  Given such failure to cooperate, the Board finds the allegation self-serving, and not credible.  His own unsupported assertion that he had arthritis of the right shoulder within 7 months following separation from service has no probative value, the diagnosis of arthritis requires diagnostic testing (X-rays) and medical expertise; as a layperson, he is not competent to make such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the private treatment records from Dr. S.D. that show a diagnosis of "polyarthralgia - likely osteoarthritis," the opinion of Dr. S.D. indicating that the Veteran has multi-joint osteoarthritis, and the March 2006 private treatment record from Dr. J.W. that shows a diagnosis of "osteoarthritis unspecified whether generalized or localized" do not show or suggest that the Veteran had arthritis diagnosed within his first postservice year.  Notably, those private treatment records show findings since March 2006 (nearly 14 years postservice), and Dr. S.D.'s opinion does not indicate when arthritis was initially diagnosed.  Inasmuch as right shoulder arthritis is not shown to have been diagnosed in service or in the Veteran's first postservice year service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.  

The Veteran alleges that his right shoulder symptoms have persisted since his injury in service.  While he is competent to observe his right shoulder symptoms, the Board finds his account of persistent right shoulder pain since service is not credible.  He was seen for right shoulder complaints in June 1991.  The next documented report of right shoulder complaints is in 2007.  Notably, intervening clinical notations including on service separation found the Veteran's upper extremities to be normal.  The Board notes his allegation that he self-treated his shoulder injuries and that he was not told to report all his physical complaints on service separation examination.  However, on July 1992 service separation examination, while he did not report any right shoulder abnormalities, he did report other similar but unrelated conditions.  Further, the February 2006 private treatment record from Dr. J.W. shows that, nearly 14 years postservice, his right shoulder was normal on physical examination.  It is reasonable to assume that if he had persistent right shoulder pain during and since service, he would have reported it on service separation examination and other intervening clinical evaluations.  His account of persistent right shoulder pain since his injury in service is inconsistent with other evidence of record that was contemporaneously recorded by multiple different medical professionals over a span of many years.  

Finally, the July 2007 treatment record from Dr. S.D. notes a history of joint pain, but that history is based on the Veteran's reports.  Significantly, his July 2007 report to Dr. S.D. of joint aches and injuries in service is the first appearance of such complaints in postservice treatment records, several months after he filed his March 2007 claim seeking service connection for a right shoulder disability.  Therefore, the Board finds the Veteran's July 2007 report of persistent right shoulder pain since injury in service self-serving and not (see Pond v. West, 12 Vet. App. 341 (1999)).

The May 2007 buddy statement from W.T. can be accepted as probative evidence that the Veteran supporting that the Veteran sustained an acute right shoulder injury in service, but he does not indicate that a chronic right shoulder disability was then diagnosed.  See Jandreau, 492 F.3d 1372.  The statement does not show that the Veteran's purported right shoulder injuries were anything more than acute injuries that resolved, or that the Veteran's right shoulder pain persisted after service.  Therefore, his statements do not establish that the Veteran had a right shoulder disability that manifested in service and persisted.  

The Board finds that the competent and credible evidence weighs against a finding that the Veteran's right shoulder disability became manifest in service and persisted, and that service connection for a right shoulder disability on that basis is not warranted.  

In the absence of continuity of right shoulder symptoms since his injury in service, whether or not there is a nexus between the Veteran's current right shoulder disability and his injury/repetitive use in service is a medical question.  See Jandreau, 492 F.3d 1372.  As he is a layperson, the Veteran's assertion that repetitive use caused his right shoulder disability is not competent in the matter.  

The record contains competent (medical) evidence that both supports and is against the claim.  The evidence that supports the claim is in the October 2007 and July 2008 opinions by  Dr. S.D., that "the main cause of [the Veteran's] current condition is the repetitive motion activities he endured while in the military."  The evidence against his claim is the March 2012 VA examiner's opinion that the current right shoulder disability cannot be attributed to any event or overuse in service and is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

Dr. S.D. did not express familiarity with the entire record, explain away the February 2006 finding of a normal right shoulder, or provide adequate rationale for her opinion.  Therefore, it is lacking in probative value.   In contrast, the March 2012 VA examiner reviewed the Veteran's claims file, demonstrated familiarity with the Veteran's medical history, and provided a rationale that included citations to the factual record, including the February 2006 finding.  Consequently, the Board finds the March 2012 VA examiner's opinion more probative.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's right shoulder disability and his service/repetitive use therein, and therefore is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Left Elbow

It is not in dispute that the Veteran has a left elbow disability; as lateral epicondylitis of the left elbow was diagnosed on March 2012 VA examination.  The May 2007 buddy statement from W.T. can be accepted as probative evidence that the Veteran sustained a left elbow injury in service.  See Jandreau, 492 F.3d 1372.  What he must show to substantiate this claim is a nexus between the left elbow disability diagnosed (lateral epicondylitis) and his service/injury therein.  

Although he asserts that he had a diagnosis of arthritis in the left elbow within 7 months following separation from service, there is no record of such diagnosis , and he has not identified where and when that diagnosis was made.  He is not competent to establish such diagnosis by his own opinion.   See Jandreau, 492 F.3d 1372.  Furthermore, the private treatment records from Dr. S.D. that show a diagnosis of "polyarthralgia - likely osteoarthritis," the opinion of Dr. S.D. indicating that the Veteran has multi-joint osteoarthritis, and the March 2006 private treatment record from Dr. J.W. that shows a diagnosis of "osteoarthritis unspecified whether generalized or localized" do not indicate that the Veteran had arthritis diagnosed within his first postservice year.  Notably, those private treatment records show findings since March 2006 (nearly 14 years postservice), and Dr. S.D.'s opinion does not indicate when arthritis was diagnosed.  Inasmuch as left elbow arthritis was not manifested in service or in the  first postservice year, service connection for such disability on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112  is not warranted.  

The Veteran asserts that he injured his left elbow playing volleyball in service, began to have left elbow pain in 1989 or 1990, self-treated the injuries, and has had persistent left elbow pain since.  However, his STRs, including the service separation examination report, do not show complaints of a left elbow injury/pain, despite showing complaints of various other conditions.  It is reasonable to assume that if he had a left elbow injury that resulted in chronic disability or persistent left elbow pain during service, he would have reported it on service separation examination (as he had other conditions).  Furthermore, February 2006 examination of the left elbow revealed lateral epicondylitis of the left elbow, but the report of that examination contains no indication that the Veteran then related the disability to service.  Significantly, his July 2007 (several months after he filed his March 2007 claim of service connection for a left elbow disability) report to Dr. S.D. of joint aches and injuries in service is the first appearance of such history being noted in postservice treatment records.  Therefore, the Board finds the Veteran's July 2007 report of persistent left elbow pain since service self-serving (see Pond v. West, 12 Vet. App. 341 (1999) inconsistent with the overall record, and not credible.  

While W.T. is competent to report his observations, his May 2007 statement does not indicate that any left elbow injuries were more than acute injuries that resolved, or that his left elbow pain has persisted ever since.  His statements do not persuasively support that a chronic left elbow disability became manifest in service and has persisted.  

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left elbow disability became manifest in service and persisted, and that service connection for a left elbow disability on that basis is not warranted.  

In the absence of continuity of left elbow symptoms since an injury in service, whether or not there is a nexus between a current left elbow disability and any left elbow complaints/repetitive use in service is a medical question, and the Veteran, as a layperson, is not competent to provide such an opinion.  See Jandreau, 492 F.3d 1372.  The record contains medical evidence that both supports and is against the claim.  The evidence that supports the claim is in the October 2007 and July 2008 opinion of Dr. S.D., who opined that "the main cause of [the Veteran's] current condition is the repetitive motion activities he endured while in the military."  The evidence that is against the claim is the March 2012 VA examiner's opinion that the Veteran's current left elbow disability cannot be attributed to any event or overuse in service and is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

Dr. S.D. did not express familiarity with the entire record, or include rationale to support her opinion.  In contrast, the March 2012 VA examiner demonstrated familiarity with the Veteran's medical history, and cited to factual data and medical literature in support of his opinion with rationale against the Veteran's claim.  Consequently, the Board finds the March 2012 VA examiner's opinion more probative, and persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's left elbow disability and his service/any injuries therein, and therefore is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Wrist

It is not in dispute that the Veteran has a bilateral wrist disability; as bilateral chronic wrist sprain was diagnosed on March 2012 VA examination.  The May 2007 buddy statement from W.T. can be accepted as probative evidence the Veteran sustained some sort of wrist injuries playing volleyball in service.  What the Veteran must still show to substantiate his claim of service connection for the diagnosed wrist disabilities (left and right chronic wrist sprain) is a nexus between such disabilities and his service/injury therein.  

As discussed above, the Veteran's assertions of a diagnosis of arthritis within 7 months after service are self-serving, unsupported by the record, and in light of his total lack of cooperation with requests for further information in the matter not credible.  The private treatment records from Dr. S.D. that show a diagnosis of "polyarthralgia - likely osteoarthritis," the opinion of Dr. S.D. that the Veteran has multi-joint osteoarthritis, and the March 2006 private treatment record from Dr. J.W. that shows a diagnosis of "osteoarthritis unspecified whether generalized or localized" do not indicate that he had arthritis in either wrist manifested in the first postservice year.  Notably, those private treatment records show findings since March 2006 (nearly 14 years postservice), and Dr. S.D.'s opinion does not indicate when arthritis was diagnosed.  Inasmuch as arthritis in either wrist was not manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (i.e., as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran asserts that his bilateral wrist pain began while typing reports in service, that he self-treated the complaints, and that he has had persistent bilateral wrist pain since then.  However, his STRs, including the service separation examination report, show other orthopedic complaints, but none of left or right wrist injury/pain.  Further, on February 2006 (14+ years postservice) examination, both wrists were normal.  It is reasonable to assume that if he had persistent wrist complaints during and since service, he would have reported it on service separation examination (when he reported other conditions -despite his more recent assertions that he was not told to report complaints), or that such complaints would have been noted on February 2006 examination of the wrists.  His July 2007 (several months after he filed his March 2007 claim for service connection for a bilateral wrist disability) report to Dr. S.D. of joint aches and injuries in service is the first appearance of such history noted in postservice treatment records.  Therefore, the Board finds the Veteran's July 2007 report of persistent bilateral wrist pain since service self-serving (see Pond v. West, 12 Vet. App. 341 (1999)), inconsistent with the overall record, and not credible.  

The lay statement by W.T. is probative evidence supporting that the Veteran may have sustained wrist injuries playing volleyball in service.  They do not support that such injuries were more than acute, resolving without residuals.  The Board finds that the preponderance of the evidence is against a finding that a wrist disability became manifest in service and persisted, and that service connection for a bilateral wrist disability on that basis is not warranted.  

In the absence of continuity of wrist symptoms since service, whether or not there is a nexus between any current wrist disability and service/repetitive use of the wrists therein is a medical question, and the Veteran, as a layperson, is not competent to provide such an opinion.  See Jandreau, 492 F.3d 1372.  There is medical evidence in the record that both supports and is against the claim.  The evidence that supports the claim is in the October 2007 and July 2008 opinions by Dr. S.D. that "the main cause of [the Veteran's] current condition is the repetitive motion activities he endured while in the military."  The evidence against the claim is the March 2012 VA examiner's opinion that the Veteran's current bilateral wrist disability cannot be attributed to any event or overuse in service and is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

As discussed above, Dr. S.D. did not provide rationale to support her opinion, and does not account for factors weighing against it (such as lack of continuity of symptoms).  Her opinion is a mere conclusory statement, and lacks probative value.  The March 2012 VA examiner cited to factual data in the rationale for the opinion against the Veteran's claims, and pointed to alternate etiology considered more likely.  Consequently, the Board finds the March 2012 VA examiner's opinion more probative, and persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's bilateral wrist disability and his service/repetitive use therein, and therefore against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Bilateral Foot Tendon

The Veteran claimed, and the RO adjudicated, the limited disability of a bilateral foot tendon disability (diagnosed as plantar fasciitis).  The Veteran has other coexisting and distinct foot problems, including pes planus and arthritis.  However, as the RO has not considered the other foot disabilities, they are not for consideration in the instant appeal.  

It is not in dispute that the Veteran has a bilateral foot tendon disability; bilateral plantar fasciitis was diagnosed on March 2012 VA examination.  It is also not in dispute that he sustained a right ankle sprain in service, as such is noted in his STRs.  The statement from W.T. can be accepted as probative evidence of a left ankle injury in service (albeit not that any such injury resulted in chronic residual disability).  What the Veteran must show to substantiate his claim of service connection for bilateral plantar fasciitis is evidence of a nexus between such disability and his service/injuries therein.  

The Veteran asserts that he injured his feet playing volleyball, began having heel pain in 1991 or 1992, self-treated the injuries, and has had persistent bilateral foot pain since.  However, his STRs show a only a right ankle ligament strain, and an August 1988 reenlistment examination report shows that the right ankle injury 2 months prior had resolved.  His STRs (including the August 1988 service reenlistment examination report) do not show complaints of a left foot injury/pain, and on service separation examination, he did not report left or right ankle complaints, despite reporting other problems.  It is reasonable to assume that if he had persistent foot complaints since service, he would have reported such on service separation examination.  Significantly, his July 2007 (several months after he filed his March 2007 claim for service connection for a bilateral foot disability) report of history to Dr. S.D. of joint aches and injuries in service is the first appearance of such history noted in postservice treatment records   The Board finds the Veteran's July 2007 report of persistent bilateral foot pain since service to be self-serving (see Pond v. West, 12 Vet. App. 341 (1999)), and inconsistent with the overall record, and therefore not credible.  

W.T.'s lay statement, while generally supportive of allegations of foot injuries in service, does not serve to establish that any such injuries were more than acute, or resulted in chronic pathology.  The Board finds that the preponderance of the evidence weighs against a finding that bilateral plantar fasciitis became manifest in service and persisted, and that service connection for a bilateral foot disability on that basis is not warranted.  

In the absence of continuity of bilateral foot tendon symptoms/plantar fasciitis  since service, whether or not there is a nexus between such disability and the Veteran's service  is a medical question.  See Jandreau, 492 F.3d 1372.  The record contains medical evidence that both supports and is against the claim.  The evidence that supports the claim is in the October 2007 and July 2008 opinions of Dr. S.D., that "the main cause of [the Veteran's] current condition is the repetitive motion activities he endured while in the military."  The evidence against the claim is the March 2012 VA examiner's opinion that the Veteran's current bilateral foot disability cannot be attributed to any event or overuse in service and is "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

Dr. S.D.'s opinion is a conclusory statement without rationale citing to supporting factual data or medical literature.  She does not account for such factors as absence of continuity of complaints or intervening period normal examinations.  Her opinion is without probative value.  In contrast, the March 2012 VA examiner expressed familiarity with the Veteran's medical history, and included rationale (indicating that it is a common condition, and there is no evidence of an etiological factor in service).  Consequently, the Board finds the March 2012 VA examiner's opinion more probative, and persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's bilateral plantar fasciitis and his service or any injury therein, and therefore is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal seeking service connection for a right shoulder disability is denied.  

The appeal seeking service connection for a left elbow disability is denied.  

The appeal seeking service connection for bilateral wrist disability is denied.  

The appeal seeking service connection for a bilateral foot tendon disability is denied.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


